Name: 82/211/EEC: Commission Decision of 17 March 1982 establishing that the 'Jodon EA-immersion type X-Y micropositionable photographic plate holder, model MPH- 45W, with beam splitter attenuator, model UBA-200 and parabolic mirrors' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  natural and applied sciences;  electronics and electrical engineering;  mechanical engineering
 Date Published: 1982-04-15

 Avis juridique important|31982D021182/211/EEC: Commission Decision of 17 March 1982 establishing that the 'Jodon EA-immersion type X-Y micropositionable photographic plate holder, model MPH- 45W, with beam splitter attenuator, model UBA-200 and parabolic mirrors' may not be imported free of Common Customs Tariff duties Official Journal L 099 , 15/04/1982 P. 0040 - 0040*****COMMISSION DECISION of 17 March 1982 establishing that the 'Jodon EA - immersion type X-Y micropositionable photographic plate holder, model MPH-45W, with beam splitter attenuator, model UBA-200 and parabolic mirrors' may not be imported free of Common Customs Tariff duties (82/211/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 10 September 1981, the United Kingdom requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the 'Jodon EA - immersion type X-Y micropositionable photographic plate holder, model MPH-45W, with beam splitter attenuator, model UBA-200 and parabolic mirrors', intended for use in teaching experimental techiques of holography and related laser-based methods as well as for general research in the same fields, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 5 February 1982 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the 'Jodon EA - immersion type X-Y micropositionable photographic plate holder, model MPH-45W, with beam splitter attenuator, model UBA-200 and parabolic mirrors', may not be regarded as an instrument or apparatus within the meaning of Article 3 (1) of the aforementioned Regulation (EEC) No 1798/75, but consists in fact of three accessories of a holographic system; whereas the latter must therefore be regarded as 'accessories' within the meaning of Article 3 (2) (a) of the said Regulation; whereas the possibility of granting importation free of duties must therefore be assessed in the light of the provisions of the said Article 3 (2) (a); Whereas the accessories in question are not suitable for use with an instrument or apparatus imported free of duties or capable of being so imported; whereas, therefore, the conditions for import free of duties are not fulfilled, HAS ADOPTED THIS DECISION: Article 1 The 'Jodon EA - immersion type X-Y micropositionable photographic plate holder, model MPH-45W, with beam splitter attenuator, model UBA-200 and parabolic mirrors', which is the subject of an application by the United Kingdom of 10 September 1981 may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 17 March 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 134, 31. 5. 1979, p. 1. (3) OJ No L 318, 13. 12. 1979, p. 32.